Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 6/26/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2020 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a lighting unit" and "a lighting control unit" recited in claim 1; "a first lighting unit", "a first lighting control unit", "a second lighting unit", "a second lighting control unit" recited in claim 8; "a lighting unit", "a lighting control unit", "a light transmission unit", "a light transmission control unit" recited in claim 13; and "a lighting unit", "a lighting control unit", "a light transmission unit", "a light transmission control unit", "a light reception unit", and "a light reception control unit" recited in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner is interpreting the limitations as follows:
	"a lighting unit" recited in claims 1, 13, and 19 is interpreted as "a laser light source configured to emit laser light, a light deflection device configured to deflect the laser light emitted from the laser light source, and an optical system" as described in paragraph [0054] of the specification;
	"a lighting control unit" recited in claims 1, 8, 13, and 19 is interpreted as "an electronic control unit (ECU)" as described in paragraph [0058] of the specification;
"a first lighting unit" recited in claim 8 is interpreted as "a [first] laser light source configured to emit laser light, a [first] light deflection device configured to deflect the laser light emitted from the laser light source, and an [first] optical system" as described in paragraph [0054] of the specification.
"a first lighting control unit" recited in claim 8 is interpreted as "a [first] electronic control unit" as described in paragraph [0058] of the specification;
"a second lighting unit" recited in claim 8 is interpreted as "a [second] laser light source configured to emit laser light, a [second] light deflection device configured to deflect the laser light emitted from the laser light source, and an [second] optical system" as described in paragraph [0054].
"a second lighting control unit" recited in claim 8 is interpreted as "a [second] electronic control unit (ECU)" as described in paragraph [0058] of the specification;
	"a light transmission unit" recited in claims 13 and 19 is interpreted as "a wavelength tunable light source" as described in paragraph [0145] of the specification;
	"a light transmission control unit" recited in claims 13 and 19 is interpreted as "an electronic control unit (ECU)" as described in paragraph [0147] of the specification;
"a light reception unit" recited in claim 19 is interpreted as "an optical spectroscope" as described in paragraph [0148] of the specification.
"a light reception control unit" recited in claim 19 is interpreted as "an electronic control unit (ECU)" as described in paragraph [0149] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP 2017159698) (refer to IDS filed 6/26/2020) in view of Kunii et al. (US 2018/0118099) (hereinafter Kunii) and Suzuki (JP 2017187846)(refer to IDS filed 6/26/2020).
Re claim 1: As interpreted in the 112f interpretation above,  Fujita teaches a vehicle lighting system provided in a vehicle, comprising: a lighting unit (300, fig. 1) configured to emit light toward outside of a vehicle (see fig. 5 and para [0030]); and a lighting control unit (200, fig. 1)(ECU, see para [0021]) configured to control the lighting unit (300) such that the lighting unit (300) visually presents, to an oncoming vehicle (20, fig. 5) present ahead of the vehicle (40, fig. 1), predetermined information (50, see fig. 5) on traveling support of the oncoming vehicle (20).
However, Fujita fails to teach the lighting unit is a laser light source configured to emit laser light, a light deflection device configured to deflect the laser light emitted from the laser light source, and an optical system; the lighting unit predetermined information based on a vehicle width of the oncoming vehicle and a road width in a lateral region of the vehicle.
Kunii teaches the lighting unit is a laser light source (505, fig. 5) (laser, see para [0073]) configured to emit laser light, a light deflection device (502, fig. 5) (DMD, see para [0073]) configured to deflect the laser light emitted from the laser light source, and an optical system (501, fig. 5) (as interpreted in the 112f interpretation above).
Suzuki teaches a lighting unit (7, fig. 1); a lighting control unit (10, fig. 1) configured to control the lighting unit (7) based on a vehicle width (obtains vehicle width of the passing vehicle, see para [0030]) of the oncoming vehicle and a road width (acquires road width, see para [0026]) in a lateral region of the vehicle (see fig. 2 and para [0009] - [0056]).
Therefore, in view of Kunii, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lighting unit of Fujita with the lighting unit of Kunii including a laser light source configured to emit laser light, a light deflection device configured to deflect the laser light emitted from the laser light source, and an optical system, in order to produce high intensity and efficiency light.
Therefore, in view of Suzuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lighting control unit of Fujita such that the predetermined information based on a vehicle width of the oncoming vehicle and a road width in a lateral region of the vehicle as taught by Suzuki, in order to provide traveling assistance to a driver by visually presenting information thereby providing safe driving support.

	Re claim 2: Fujita teaches the predetermined information (50, fig. 5) includes at least one of character information and graphic information (see fig. 5).

Re claim 3: Fujita fails to teach wherein, when at least the vehicle width is equal to or greater than the road width, the lighting control unit is configured to control the lighting unit such that the lighting unit visually present, to the oncoming vehicle, information urging the oncoming vehicle to stop.  
Suzuki teaches when at least the vehicle width is equal to or greater than the road width (see para [0025] - [0029]), the lighting control unit is configured to control the lighting unit such that the lighting unit visually present, to the oncoming vehicle, information urging the oncoming vehicle to stop (see fig. 6).  
Therefore, in view of Suzuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lighting control unit of Fujita wherein, when at least the vehicle width is equal to or greater than the road width, the lighting control unit is configured to control the lighting unit such that the lighting unit visually present, to the oncoming vehicle, information urging the oncoming vehicle to stop as taught by Suzuki, in order to provide traveling assistance to a driver by visually presenting information thereby providing safe driving support. 

	Re claim 6: Fujita teaches the lighting unit (300, fig. 1) is configured to visually present the predetermined information (50, fig. 1) on a road surface (surface of 50, fig. 5) ahead of the oncoming vehicle (20, fig. 5).  

Re claim 12: Fujita teaches a vehicle comprising: the vehicle lighting system according to claim 1 (see rejection of claim 1).  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP 2017159698) (refer to IDS filed 6/26/2020) in view of Kunii et al. (US 2018/0118099) and Suzuki (JP 2017187846) as applied to claim 1 above, and further in view of You (US 10,134,280).
Re claim 4: Fujita teaches the predetermined information (50, fig. 5) includes the character information (see fig. 5), and control the lighting unit (300, fig. 1) such that the lighting unit (300) visually presents the predetermined information (50) to the oncoming vehicle (20).
However, Fujita in view if Kunii and Suzuki fails to teach wherein the lighting control unit is configured to determine a display language of the predetermined information based on a current position of the vehicle, and control the lighting unit such that the lighting unit visually presents the predetermined information to the oncoming vehicle in the determined display language.  
You teaches the lighting control unit (110, fig. 1) is configured to determine a display language (languages, see Col. 10 lines 14-40) of the predetermined information based on a current position of the vehicle (see fig. 3), and control the lighting unit (110, fig. 1) such that the lighting unit (122) visually presents the predetermined information  to the oncoming vehicle in the determined display language (see fig. 3).  
Therefore, in view of You, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lighting control unit of Fujita to determine a display language of the predetermined information based on a current position of the vehicle and  determine a display language of the predetermined information based on a current position of the vehicle to present predetermined information in the determined display language, in order to provide warning in desired language which is understandable.

Re claim 5: Fujita teaches the predetermined information (50, fig. 5) includes the character information (arrow of 50, fig. 5), and wherein the lighting unit (300) is configured to visually present the predetermined information (50) to the oncoming vehicle (20) 
However, Fujita in view if Kunii and Suzuki fails to teach the lighting unit is configured to visually present the predetermined information (50) to the oncoming vehicle in a plurality of display languages.  
You teaches the lighting unit (122, fig. 1) is configured to visually present the predetermined information (see fig. 3) to the oncoming vehicle in a plurality of display languages (language, see Col. 10 lines 14-40).
Therefore, in view of You, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lighting control unit of Fujita to visually present the predetermined information to the oncoming vehicle in a plurality of display languages, in order to provide warning in desired language which is understandable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP 2017159698) (refer to IDS filed 6/26/2020) in view of Kunii et al. (US 2018/0118099) and Suzuki (JP 2017187846) as applied to claim 1 above, and further in view of Nishiwaki (US 2018/0342163).
Re claim 7: Fujita in view of Kunii and Suzuki fails to teach the lighting control unit is configured to wirelessly transmit the predetermined information to the oncoming vehicle.  
Nishiwaki teaches a lighting control unit (see fig. 3) is configured to wirelessly transmit the predetermined information to the oncoming vehicle (see para [0026]).  
Therefore, in view of Nishiwaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lighting control unit of Fujita to wirelessly transmit the predetermined information to the oncoming vehicle as taught by Nishiwaki, in order to communicate with another vehicle to prevent collisions [Nishiwaki, 0004].

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Purks et al. (US 2013/0335212) (hereinafter Purks) in view of Kunii et al. (US 2018/0118099) (hereinafter Kunii).
Re claim 8: As interpreted in the 112f interpretation above, Purks teaches a vehicle lighting system provided in a vehicle, comprising: a first lighting unit (912, fig. 9) including a first laser light source (laser device, see para [0058]) configured to emit laser light, and a first optical system (lens, see para [0035]), configured to visually present a message (230, fig. 2) to outside of a vehicle (100, fig. 2); a first lighting control unit (930, fig. 9) including a first electronic control unit (ECU) (sequencer circuit, see para [0061]) configured to control the first lighting unit (912); a second lighting unit (922, fig. 9) including a second laser light source (laser device, see para [0058]) configured to emit laser light, (laser device, see para [0058]) and a second optical system (lens, see para [0035]), configured to emit a light pattern (220a, 220b, fig. 2) toward an object (150, fig. 2) present outside the vehicle (100); and a second lighting control unit (940, fig. 9) including a second electronic control unit (ECU) (sequencer circuit, see para [0061]) configured to control the second lighting unit (922), wherein the second lighting control unit (940) is configured to control the second lighting unit (922) such that the second lighting unit emits the light pattern (see fig. 2) toward the object (150) when the first lighting unit (912) visually presents the message (230, fig. 2) to the outside of the vehicle (see fig. 2).  
However, Purks fails to teach a first light deflection device configured to deflect laser light emitted from the first laser light source; a second light deflection device configured to deflect laser light emitted from the second laser light source.
Kunii teaches the lighting unit is a first laser light source (left 11, fig. 1) (505, fig. 5) (laser, see para [0073]) configured to emit laser light, a first light deflection device (502, fig. 5) (DMD, see para [0073]) configured to deflect the laser light emitted from the first laser light source, and a first optical system (501, fig. 5); a second laser light source (left 11, fig. 1) (505, fig. 5) (laser, see para [0073]) configured to emit laser light, a second light deflection device (502, fig. 5) (DMD, see para [0073]) configured to deflect the laser light emitted from the second laser light source, and a second optical system (501, fig. 5).
Therefore, in view of Kunii, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first and second lighting unit of Fujita with the first and second lighting unit of Kunii including a first light deflection device and a second light deflection device, in order to produce high intensity and efficiency light.

Re claim 9: Fujita teaches the second lighting unit (922, fig. 9) is configured to draw the light pattern (220a, 220b, fig. 2) on a road surface (see fig. 2) around the object (150, fig. 2), and 
wherein the second lighting control unit (940, fig. 9) is configured to control the second lighting unit (922) such that the second lighting unit draws the light pattern (220a, 220b) on the road surface around the object when the first lighting unit (912) visually presents the message (230) to the outside of the vehicle (100).  

Re claim 10: Fujita teaches the light pattern (220a, 220b, fig. 2) is a light pattern that visually associates the object with the vehicle (see fig. 2).  

Re claim 11: Fujita teaches the message (220a, 220b, fig. 2) is a message related to an action of the vehicle (intention to change lane, see para [0039]) or a message urging the object to perform a predetermined action.  

Claims 13-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2019/0118705) (hereinafter Yu) in view of Kunii et al. (US 2018/0118099) (hereinafter Kunii), Kim (US 2018/0297470), and Hase et al. (US 2020/0166950) (hereinafter Hase).
Re claim 13: As interpreted in the 112f interpretation above, Yu teaches a vehicle system provided in a vehicle, comprising: a lighting unit (120, fig. 1) including a laser light source (laser diode, see para [0019]) configured to emit laser light configured to visually present a first message (see fig. 3A) to outside of a vehicle (310, fig. 3a); a lighting control unit (140, fig. 1) including an electronic control unit (ECU)(ECU, see para [0036]) configured to control (see para [0020]) the lighting unit (120); a light transmission unit (170, fig. 1) configured to emit a first light (laser emits a light beam, see para [0027]) in a first wavelength band (wavelength of laser light, see para [0027]) toward a light reception unit (162, 162, 169, fig. 1) mounted on another vehicle (see fig. 2) present outside the vehicle (see fig. 2); and a light transmission control unit (172, fig. 1) including an electronic control unit (ECU) (172 part of ECU, see para [0036]) configured to control the light transmission unit (170, fig. 1), wherein the light transmission control unit (172) is configured to control the light transmission unit (170).  
However, Yu fails to teach the lighting unit including a light deflection device configured to deflect the laser light emitted from the laser light source, and an optical system; the light transmission unit is a wavelength tunable light source; the first wavelength band associated with a predetermined auditory message; and the light transmission control unit configured to control the light transmission unit such that the light transmission unit emits the first light toward the light reception unit when the lighting unit visually presents the first message to the outside of the vehicle.  
Kunii teaches the lighting unit is a laser light source (505, fig. 5) (laser, see para [0073]) configured to emit laser light, a light deflection device (502, fig. 5) (DMD, see para [0073]) configured to deflect the laser light emitted from the laser light source, and an optical system (501, fig. 5) (as interpreted in the 112f interpretation above).
Kim teaches a light transmission unit (651, fig. 11) is a wavelength tunable light source (red, green, blue laser diode, see para [0276]).
Hase teaches a light transmission unit (315, see fig. 1) is configured to emit a first light in a first wavelength band associated with a predetermined auditory message (instruction signal output as sound or light, see para [0116]); the light transmission control unit (300, see fig. 1) configured to control the light transmission unit (315) such that the light transmission unit (315) emits the first light toward a light reception unit (100, fig. 1) when the lighting unit visually presents the first message to the outside of the vehicle (see fig. 7 and para [0116]).
Therefore, in view of Kunii, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lighting unit of Yu with the lighting unit of Kunii including a laser light source configured to emit laser light, a light deflection device configured to deflect the laser light emitted from the laser light source, and an optical system, in order to produce high intensity and efficiency light.
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a wavelength tunable light source to the light transmission unit of Fujita, in order to control the light output of the light transmission unit.
Therefore, in view of Hase, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light transmission unit of Yu to emit the first light in the first wavelength band associated with a predetermined auditory message and the light transmission control unit configured to control the light transmission unit such that the light transmission unit emits the first light toward the light reception unit when the lighting unit visually presents the first message to the outside of the vehicle, in order to automatically request vehicles to give way to an emergency vehicle [Hase, 0043].
  
Re claim 14: Yu teaches the lighting unit is (120, fig. 1) configured to visually present the first message (see fig. 3A) to the outside of the vehicle by drawing a light pattern on a road surface (see fig. 3A).  

Re claim 16: Yu teaches the lighting unit (120, fig. 1) is configured to visually present the first message to the outside of the vehicle (see fig. 3A) by changing a lighting feature of the lighting unit (changing what light pattern is emitted, see figs. 3A and 3B).  

Re claim 18: Yu teaches a vehicle comprising: the vehicle system according to claim 13 (see rejection of claim 13).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2019/0118705) in view of Kunii et al. (US 2018/0118099), Kim (US 2018/0297470), and Hase et al. (US 2020/0166950) as applied to claim 13 above, and further in view of Suzuki et al. (US 2018/0260182) (hereinafter Suzuki).
Re claim 15: Yu in view of Kunii, Kim, and Hase fails to teach the lighting unit is configured to display the first message on a windshield of the vehicle.  
Suzuki teaches a lighting unit (see fig. 6) is configured to display the first message on a windshield of the vehicle (see para [0030] and fig. 4).  
Therefore, in view of Suzuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lighting unit to display the first message on a windshield of the vehicle as taught by Suzuki, in order to provide visual information to a driver on a windshield.

Allowable Subject Matter
Claims 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art taken as a whole does not show nor suggest the vehicle system according to claim 13, wherein the light transmission control unit is configured to determine the first light from a plurality of different lights in different wavelength bands based on the first message, and control the light transmission unit such that the first light is emitted toward the light reception unit as specifically called for in the claimed combinations.

Claim 19 is allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest as interpreted in the 112f interpretation above, an inter-vehicle communication system comprising: a first vehicle; and a second vehicle, wherein the first vehicle includes: a lighting unit including a laser light source configured to emit laser light, a light deflection device configured to deflect the laser light emitted from the laser light source, and an optical system, and configured to visually present a first message toward outside of the first vehicle; a lighting control unit including an electronic control unit (ECU) configured to control the lighting unit; a light transmission unit including a wavelength tunable light source configured to emit a first light in a first wavelength band toward the second vehicle; and a light transmission control unit including the electronic control unit (ECU) configured to control the light transmission unit, wherein the second vehicle includes: a light reception unit including an optical spectroscope configured to receive the first light; a light reception control unit including the electronic control unit (ECU) configured to specify a predetermined auditory message associated with the first wavelength band from among a plurality of auditory messages; and an in-vehicle speaker configured to output the specified predetermined auditory message to an occupant of the second vehicle, and wherein the light transmission control unit is configured to control the light transmission unit such that the light transmission unit emits the first light toward the light reception unit when the lighting unit visually presents the first message to the outside of the first vehicle as specifically called for in the claimed combinations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875